J-S09005-21

                                   2022 PA Super 38

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DEREK MURCHISON                            :
                                               :
                       Appellant               :   No. 3585 EDA 2019

            Appeal from the PCRA Order Entered November 27, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0913011-2002


BEFORE:      OLSON, J., McCAFFERY, J., and STEVENS, P.J.E.*

DISSENTING OPINION BY OLSON, J.:                     FILED FEBRUARY 28, 2022

        The PCRA1 court was wrong on the facts and wrong on the law. Under

such circumstances, our well settled standard of review compels reversal of a

PCRA court order. See Commonwealth v. Laboy, 230 A.3d 1134, 1137 (Pa.

Super. 2020) (order denying collateral relief is reviewed to assess whether

PCRA court’s determination is supported by the evidence of record and is free

of legal error). Accordingly, I respectfully dissent.

        Recently,    our   Supreme     Court   confirmed   that   “`after-discovered

evidence’ is a substantive basis for relief under the PCRA, applicable where

the petitioner pleads and proves by a preponderance of the evidence that his

conviction resulted from the unavailability at the time of trial of exculpatory

evidence that has subsequently become available and would have changed
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1Like the Majority, I use the acronym “PCRA” to refer to the Post-Conviction
Relief Act found at 42 Pa.C.S.A. §§ 9541-9546.
J-S09005-21



the outcome of the trial if it had been introduced.” Commonwealth v. Small,

238 A.3d 1267, 1273 n.1 (Pa. 2020) (citations and internal quotation marks

omitted), citing 42 Pa.C.S.A. § 9543(a)(2)(vi). “[T]o obtain relief based upon

exculpatory, after-discovered evidence, the petitioner must establish that: (1)

the evidence has been discovered after trial and it could not have been

obtained at or prior to trial through reasonable diligence; (2) the evidence is

not cumulative; (3) it is not being used solely to impeach credibility; and (4)

it would likely compel a different verdict.”   Small, 238 A.3d at 1273 n.1,

quoting Commonwealth v. D'Amato, 856 A.2d 806, 823 (Pa. 2004). In

determining whether after-discovered evidence is of such nature and

character that it would likely compel a different verdict if a new trial were

granted, a court considers various factors, including the integrity of the

after-discovered evidence and the overall strength of the evidence supporting

the conviction. See Commonwealth v. Padillas, 997 A.2d 356, 365 (Pa.

Super. 2010), appeal denied, 14 A.3d 826 (Pa. 2010).

      The PCRA court concluded that Appellant’s after-discovered evidence

claim lacked merit since, in its view, recent DNA test results merely replicated

the evidence placed before the jury at Appellant’s original trial and because

the new evidence was not likely to compel a different result. See PCRA Court

Opinion, 6/25/20, at 8. I disagree. I begin my analysis by recounting the

PCRA court’s findings with respect to the DNA evidence introduced at

Appellant’s original 2004 trial and then move to the court’s findings with

respect to the new DNA evidence offered by Appellant.

                                     -2-
J-S09005-21



      In its Rule 1925(a) opinion, the PCRA court offered the following

summary of the forensic crime scene evidence presented to the jury at

Appellant’s original trial.


   ➢ [Michael Cannon, Cornell Mayrant, and Appellant] were all
     excluded as the source of any DNA material [recovered] from
     under [the victim, Linda] left and right hand fingernails.

   ➢ The DNA material found under Willis’ right [] hand fingernails was
     consistent with a mixture of Willis’ [DNA] and [that from] at least
     one unknown male contributor.

   ➢ [The] DNA material found under Willis’ left [] hand fingernails was
     consistent with a mixture of [Willis’ DNA] and [that from] at least
     one other unknown male contributor who was not the same male
     [whose genetic material was recovered from Willis’] right hand.

   ➢ The blood samples from a toy fire engine and the wooden slat (two
     samples were taken from each item in different areas) showed
     that Willis was the source of the DNA material.

   ➢ A blanket from the sofa, Willis’ sweater, and a towel found at the
     scene were tested for DNA. [Appellant], Mayrant, and Cannon
     were all excluded as the sources of DNA ([recovered from] blood
     and [semen] deposits) detected on the sweater and blanket.
     There were three unknown [males whose genetic material was
     recovered from] the towel.

   ➢ Willis was included as a contributor to the blood stains on
     Cannon’s boxer shorts, socks, and pants.

   ➢ No sperm was [recovered from] Willis’ vagina or rectum.

PCRA Court Opinion, 6/25/20, at 4-5.

      After recounting the forensic evidence introduced at Appellant’s 2004

trial, the PCRA court then presented its assessment of the new DNA test

results. According to the PCRA court, the new DNA tests showed:


                                    -3-
J-S09005-21


      ➢ [Appellant] is excluded as a source of DNA [material] on the
        wooden [board used to bludgeon Willis].

      ➢ The DNA on Cannon’s sock is a mixture from at least two
        contributors and Willis is the contributor of the major
        component. [Appellant] is excluded as a contributor.

      ➢ [Appellant] is excluded as a contributor of the sperm found on
        the towel and blanket. The cuttings from the towel reveal[]
        two unknown male DNA profiles. The cuttings from the blanket
        reveal four more unknown male [DNA] profiles.

Id. at 6.

      Starting with the PCRA court’s assessment of the DNA evidence

recovered from Cannon’s boxer shorts, socks, and jeans, I note initially that

the PCRA court observed that Willis’ inclusion as a contributor to the blood

stains found on Cannon’s boxer shorts, socks, and jeans was presented to the

jury at Appellant’s 2004 trial. See id. at 4-5. Subsequently, the court noted

that new DNA test results included within Appellant’s amended PCRA petition

filed on July 5, 2016 showed that “[t]he DNA on Cannon’s sock is a mixture

from at least two contributors and Willis is the contributor of the major

component. [Appellant] is excluded as a contributor.” Id. at 6.

      These observations are only partly accurate. The PCRA court correctly

found that DNA analysis performed before Appellant’s 2004 trial confirmed the

victim as a contributor to a blood stain found on the heel of Cannon’s sock.

Moreover, the PCRA court correctly found that new tests performed in 2015

showed the presence of DNA from a second, unknown contributor (not

Appellant) in the blood stain found on the heel of Cannon’s sock. See DNA


                                    -4-
J-S09005-21


Lab Report, 6/15/15, at 1 (two contributors to blood stain; see also DNA Lab

Report, 7/6/15, at ¶ 2 (excluding Appellant as contributor). Nevertheless, the

PCRA court’s findings with respect to Cannon’s jeans and his boxer shorts are

not accurate.   DNA testing procedures available before Appellant’s 2004 trial

could not definitively identify contributors to the blood stains found on

Cannon’s jeans or his boxer shorts.       At that time, Willis could not be

excluded as a source of the blood found on Cannon’s underwear. Willis was

not definitively identified as a contributor to the blood stain found on Cannon’s

boxer shorts until more recent DNA testing was conducted in 2015.             No

evidence in the record identifies the source of any blood stains found on

Cannon’s jeans.    Thus, contrary to the PCRA court’s findings, the jury at

Appellant’s 2004 trial was not confronted with evidence showing that the

victim was included as a contributor to the blood stains found on Cannon’s

boxer shorts and jeans.

      Moreover, the PCRA court’s factual findings with respect to the wooden

slat used to bludgeon the victim do not account for the entirety of the

uncontested new evidence. The PCRA court correctly noted that, prior to the

2004 trial, the victim was a confirmed source of DNA material recovered from

the wooden board used in the attack.        Id.   at 5.   Additionally, the court

accurately observed that new forensic tests excluded Appellant as a

contributing source of DNA found on the board. Id. at 6. However, the court

never acknowledged, much less assessed, new DNA tests showing the


                                      -5-
J-S09005-21


presence of DNA from an unknown contributor on the wooden board, a fact

that the jury at Appellant’s first trial never heard.

      My colleagues in the Majority do not refute these errors and omissions

in the PCRA court’s findings. Instead, they defend them. The Majority views

the victim’s blood on Cannon’s boxer shorts as “insignificant,” explaining he

could have gotten her blood on his undergarments when he attempted to wake

her. Majority Opinion at 23. Moreover, while the Majority acknowledges and

agrees that “new DNA testing revealed the presence of trace [genetic material

on the wooden slat] from an unknown contributor who could not have been

Appellant,”    the    Majority    dismisses   this      revelatory     discovery   as

inconsequential, in view of the other evidence.         Majority Opinion at 22-23

(emphasis added). After reviewing the record in this case, including the errors

and omissions by the PCRA court, I am unable to share the confidence of my

learned colleagues.

      The new evidence here is new, not cumulative.             And the new and

undisputed evidence offered by Appellant placed the victim’s blood on the

boxer shorts of her housemate and occasional lover and, in addition, placed

the genetic material of unknown individuals on Cannon’s sock and a weapon

used in a fatal assault.         I would conclude that such new evidence is

exculpatory.

      Given these conclusions, I am unable to agree that Appellant’s

after-discovered evidence does not entitle him to relief.            In this case, no


                                       -6-
J-S09005-21


physical evidence linked Appellant to the crime scene; hence, Appellant’s only

connection to Willis’ killing came through his inculpatory, out-of-court

statements to individuals who did not witness the relevant events, two of

which were Appellant’s former romantic partners and one of which

acknowledged receiving assistance from the Commonwealth in obtaining

placement into drug treatment in exchange for her testimony. Moreover, as

stated, the PCRA court rendered factual determinations that were either

inconsistent with the record or failed to account for uncontested facts. Finally,

as I shall explain more fully below, the PCRA court misapprehended the legal

standard applicable to an after-discovered evidence claim, appearing to insist

that Appellant prove his actual innocence where he needed only to

demonstrate, by a preponderance of the evidence, that a different verdict was

likely.

          In my view, Appellant’s after-discovered evidence, together with the

facts which the PCRA court failed to apprehend properly, would likely have a

significant impact on a fact-finder’s perception of this case. In contrast to the

PCRA court’s observations, the jury at Appellant’s 2004 trial heard only that

Willis was “not excluded” as a source of DNA material recovered from Cannon’s

underwear. In this posture, the jury could have found that the evidence was

unrelated to the case and attributed little significance to it. New DNA analysis

offered by Appellant definitively identified Willis as a contributor to the blood

stain found on Cannon’s boxer shorts. Confirmation of the victim’s blood on


                                       -7-
J-S09005-21


the undergarment of her part-time sexual partner, Cannon, leaves almost no

room to find that the deposit is unrelated to this case.   As such, the new

evidence implicated a substantially more compelling alternate suspect than

was present at Appellant’s first trial and, in this way, supplied a factual

predicate for the argument that the killing resulted from a romantic or

domestic dispute.

      Similarly, new results from tests performed on Cannon’s sock and the

wooden board would likely have a significant differentiating impact on the

outcome of a second trial. Prior to Appellant’s 2004 trial, Willis was a known

source of DNA found on Cannon’s sock and the wooden board used to assault

her. New testing, however, confirmed the presence of DNA from unknown

contributors in genetic material recovered from Cannon’s sock and the wooden

board. Although these new facts were uncontested, the PCRA court, in large

measure, failed to assess their implications. The court expressed no opinion

about the presence of DNA from an unknown contributor on the wooden board

and equated new evidence about an unknown contributor to stains on

Cannon’s sock to evidence the jury heard at Appellant’s 2004 trial. See PCRA

Court Opinion, 6/25/20, at 8. But new and incontrovertible proof of unknown

parties at a violent crime scene would present a treasure trove of ammunition

to a skilled trial advocate representing a defendant who could not be

connected by physical evidence to a particular offense.    Such uncontested

evidence would open new lines of persuasive and factually compelling attacks


                                    -8-
J-S09005-21


upon the Commonwealth’s claims and theories since the facts raise legitimate

questions about Appellant’s involvement in the crime or, alternatively, the

level and nature of his intent, if the jury were to conclude that Appellant

participated in Willis’ killing.

      The PCRA court’s failure to carefully consider the implications of

Appellant’s new evidence and the probable impact it would have in the context

of a purely circumstantial case is not only troubling but also likely led the court

to underestimate the novel nature and potential consequences of Appellant’s

new proof. New evidence which merely confirms that an individual was not

present at a crime scene may not be very compelling when assessing whether

such evidence would result in a different verdict at a second trial. But that is

not the picture that emerges from the new evidence proffered in this case.

The new evidence here definitively placed Willis’ DNA on Cannon’s

undergarments, in contrast with merely an outer garment as in Appellant’s

first trial. This introduced the possibility of a violent confrontation resulting

from a domestic disturbance.       Appellant’s after-discovered evidence also

confirmed the presence of unknown individuals whose DNA was recovered

from blood stains found on Cannon’s sock and trace materials found on the

wooden board used to bludgeon Willis.           Appellant’s new evidence thus

extended the known locations of the victim’s DNA and brought to light the

crime-scene presence of previously unknown individuals.              Because the

evidence was exculpatory and probative of material facts that were unknown


                                       -9-
J-S09005-21


and unaddressed at the 2004 trial, the newly discovered proof supports an

order granting a new trial. See Commonwealth v. Small, 189 A.2d 961,

973-974 (Pa. 2018) (evidence tending to prove material facts different from

those addressed in prior trial can support after-discovered evidence claim).

      Lastly, the PCRA court’s uncertainty about the applicable legal standard

placed a burden upon Appellant which was likely inconsistent with our

jurisprudence. The record establishes that the DNA evidence introduced at

Appellant’s original, 2004 trial did not show the presence of his genetic

material on the wooden slat or on Cannon’s sock. New DNA testing, however,

placed the genetic material of unknown persons on the wooden slat and

Cannon’s sock. These new facts are not contested. See Majority Opinion at

22-23 (“[T]he new DNA testing revealed the presence of trace DNA [on the

wooden slat] from an unknown contributor who could not have been

Appellant[.]”); PCRA Court Opinion, 6/25/20, at 8 (“The only truly ‘new’ piece

of information from the more recent DNA testing is that the DNA on Cannon’s

sock came from Willis and an unknown person. Significantly, at trial, the

jury learned that the DNA from Cannon’s sock came from Willis, but did not

know about the unknown person’s DNA.”) (emphasis added).

      Rather than weighing the potential impact of this new evidence within

the context of the extant record, the PCRA court cited our prior decisions in

Commonwealth v. Brooks, 875 A.2d 1141 (Pa. Super. 2005) and

Commonwealth v. Heilman, 867 A.2d 542 (Pa. Super. 2005), in which we


                                    - 10 -
J-S09005-21


said that negative DNA results, meaning cases where a person’s DNA material

is not found, do not establish actual innocence.2           See PCRA Court Opinion,

6/25/20, at 9; see also Brooks, 875 A.2d at 1147, quoting Heilman, 867

A.2d at 544. Relying on our prior decisions, the PCRA court concluded that

Appellant’s new evidence was “meaningless” and did not establish his actual

innocence, since his DNA was not found on the wooden slat or Cannon’s sock.

See PCRA Court Opinion, 6/25/20, at 9.

       My position is not that Brooks and Heilman lend no support for the

principles addressed in those cases.               My concern, instead, is that the

proposition for which they were cited by the PCRA court has no application in

this case.    The issues raised in the context of this appeal do not involve

threshold requests for DNA testing under the PCRA. Moreover, Appellant’s

new evidence did not simply show that his DNA was not found on the wooden

slat or Cannon’s sock. Rather, his evidence confirmed the presence of genetic

material from unknown persons on those items. Most importantly, while the

2004 jury heard evidence which showed that Appellant’s genetic material was

not recovered from any items present at the crime scene, it did not hear

evidence which affirmatively placed the genetic material shed by unknown


____________________________________________


2 Brooks and Heilman involved requests for DNA testing pursuant to 42
Pa.C.S.A. § 9543.1(c), which requires a prima facie showing that DNA testing
of specific evidence, assuming exculpatory results, would establish actual
innocence. See 42 Pa.C.S.A. § 9543.1(c). The decisions do not purport to
establish guidelines for entitlement to relief on a claim asserting exculpatory
after-discovered evidence.

                                          - 11 -
J-S09005-21


persons onto Cannon’s sock and the wooden slat.           As such, Brooks and

Heilman do not, in my view, foreclose relief, as the PCRA court appears to

have concluded.     See PCRA Court Opinion, 6/25/20, at 9 (“The fact that

[Appellant’s] DNA was not found on these items, particularly the wooden slat,

is meaningless and does not establish his actual innocence of killing Willis by

strangulation. What renders it even more meaningless is that the jury was

presented with this same evidence at trial – that [Appellant’s] DNA was not

detected at the crime scene – and the jury still chose to find [Appellant] guilty

of Willis’ murder.”).   Because Appellant came forward with exculpatory,

noncumulative evidence that was unavailable to him at the time of his original

trial in 2004, I would vacate the order denying his petition for collateral relief

and remand for a new trial.




                                      - 12 -